DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, lines 12-13, the applicant recites “determine an inclination set-point change command, an azimuth set-point change command, or both” which appears to indicate that the applicant is claiming that an inclination set-point change command or  an azimuth set-point change command are determined.  However, the applicant refer recites in lines 14-15 “transmit the inclination set-point change command and the azimuth set-point change command” which appears to indicate that both inclination set-point change command  and  an azimuth set-point change command are determined.  Clarification or correction are required.
Claims 2-8 depend from claim 1 and likewise are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9,12-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Panchal et al. 20130048383. 
Referring to claims 1,9,16-17, Zalluhoglu discloses a system and method  comprising: a sensor (126) positionable within a wellbore to detect a position and attitude of a drill bit within the wellbore; a rotary steerable system (640, see fig. 6)  positionable within the wellbore to steer the drill bit; a processing device ( 200, see paragraph 0032)  positionable to communicatively couple to the sensor and the rotary steerable system; and a memory device (240) comprising instructions that are executable by the processing device for causing the processing device to: receive sensor signals from the sensor; compute a wellbore trajectory error between (i) the position of the drill bit and a well plan position and (ii) the attitude of the drill bit and a well plan attitude (measurements are taken of inclination azimuth and depth  which is used to determine trajectory errors); and a command (see figure 6, at 630) is determined from the trajectory error (see paragraph 0058) and  transmit a command (see fig 6, at 630)  to the rotary steerable system (640) to steer the drill bit.  Zalluhoglu 
Referring to claims 4 and 12, Zalluhoglu, as modified by Panchal, teaches the rotary steerable system maintains an inclination angle and an azimuth angle until a new inclination set-point change command and a new azimuth set-point change command are received at the rotary steerable system ( Panchal teaches IAH hold apparatus 114 to hold inclination and azimuth targets).  

Referring to claims 6-7,14-15 and 20, Zalluhoglu discloses the position of the drill bit comprises an indication of a true vertical depth and a lateral distance  and the attitude of the drill bit comprises an indication of an inclination angle and an azimuth angle of the drill bit ( see paragraph 0061 inclination, azimuth and drilled depth are measured).  

Claim 2-3,8, 10-11,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018144169 to Zalluhoglu  in view of  Panchal et al. 20130048383, as applied to claims 1,9 and 16 and further in view of WO 2018144170 to Zhao et al. 
Referring to claims 2,10 and 18, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic regulator (LQR) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, the 
Referring to claim 3 and 11, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined by minimizing a performance index.  Zhao teaches using a cost function which is a type of performance index can be used to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, to  have the inclination set-point change command and the azimuth set-point change command determined by minimizing a performance index in view of the teachings of Zhao in order to minimize drilling cost.
Referring to claim 8, Zalluhoglu does not disclose the inclination set-point change command and the azimuth set-point change command are determined using the wellbore trajectory error applied to a linear-quadratic Gaussian (LQG) control approach. Zhao teaches using a cost function comprising a linear quadratic tracker (see paragraph 0084).  Zhao use the cost function to determine inputs in order to   determine  an  optimal trajectory that minimizes the cost (see paragraph 0019 and 0041).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Zalluhoglu, as modified by Panchal, the inclination set-point change command and the azimuth set-point change command are determined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672